UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-6650


TAVON L. PAULEY,

                Petitioner - Appellant,

          v.

DIRECTOR   HAROLD     W.   CLARKE,   Virginia    Department    of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:13-cv-00714-LMB-TCB)


Submitted:   October 21, 2014              Decided:   October 23, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tavon L. Pauley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tavon L. Pauley seeks to appeal the district court’s

order denying relief on his “Motion to Correct Judicial Error,

Oversight, and Clerical Error” and his “Petition for Writ of

Liberating Exigenis in Itinere,” filed in his habeas proceedings

after his 28 U.S.C. § 2254 (2012) petition was dismissed as

untimely filed.         The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                     See 28

U.S.C. § 2253(c)(1)(A) (2012).               A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”        28 U.S.C. § 2253(c)(2) (2012).           When the

district court denies relief on the merits, a prisoner satisfies

this    standard   by    demonstrating       that   reasonable    jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.            Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see    Miller-El   v.   Cockrell,     537   U.S.   322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                    Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Pauley has not made the requisite showing.                  Accordingly, we



                                         2
deny a certificate of appealability and dismiss the appeal. *              We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




     *
       To the extent Pauley seeks to appeal the district court’s
orders dismissing his § 2254 petition and his first “motion to
correct judicial error, oversight, and clerical error,” we
dismiss the appeal for lack of jurisdiction because Pauley’s
notice of appeal was not timely filed as to those orders.



                                      3